Citation Nr: 1229880	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  04-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus (diabetes).

2.  Entitlement to service connection for abductor spasmodic dysphonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran had active service from January 1971 to January 1984.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2003 by the Department of Veterans Affairs (VA) Los Angeles, California, Regional Office (RO).

In April 2007, October 2009, and June 2011, the Board remanded the appeal for further development.

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence shows that the Veteran's abductor spasmodic dysphonia clearly and unmistakably existed prior to service and was not aggravated by active service or any incident of service.


CONCLUSION OF LAW

The criteria for an award of service connection for abductor spasmodic dysphonia have not been met.  38 U.S.C.A. §1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent a letter in September 2002 that provided information as to what evidence was required to substantiate a claim for service connection for a disability which had been made worse during service, and of the division of responsibilities between VA and a claimant in developing an appeal. 

Additionally, pursuant to an April 2007 remand, the RO provided a notification letter that included the requirements set out in Dingess.  The Board notes that the letter was sent out after the initial AOJ determination on the issue; however, complete notice was later issued and was followed by a readjudication of the claim, thus curing the timing defect.  Accordingly, no further notice is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claims. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  This evidence does not suggest that there are any further outstanding records as to the claim being decided herein.

The Board notes that the case has been remanded three times in order to ensure proper development of the Veteran's claim.  In this regard, a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In May 2007, the case was remanded in order to provide the Veteran with proper notice under the holding in Dingess; as noted above, this was accomplished in an April 2007 letter.  In addition, the Board instructed the AOJ to provide the Veteran with a VA examination to determine whether the claimed abductor spasmodic dysphonia was a congenital or developmental defect, whether it preexisted service, whether it was aggravated by service, and whether it had its onset in service.  

The Veteran was provided with the examination in May 2008, and an addendum was furnished in November 2008.  However, the examiner did not provide an opinion as to whether the Veteran's abductor spasmodic dysphonia was a congenital or developmental disorder, and whether it preexisted service.  Thus, 
the issue was remanded again in October 2009, in order to obtain an opinion addressing these questions.  An addendum opinion was provided in February 2010; however, the examiner did not provide an adequate opinion as to the question of whether the Veteran's abductor spasmodic dysphonia preexisted service and, if so, whether it was aggravated by service.  

In July 2011, an addendum was provided that contained the requested opinion.  The Board finds that the VA examination and associated opinions are adequate because it was based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disabilities in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). The Board accordingly finds no reason to remand for further examination.

In light of the above, the Board finds that there was substantial compliance with all prior remand directives.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096). By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, no preexisting voice or throat disorder was noted upon the Veteran's entry into service.  A March 1970 Report of Medical Examination did not reflect any disorders of the throat or voice.  On his contemporaneous Report of Medical History, the Veteran denied having any ear, nose or throat trouble.  Therefore, the burden shifts to the VA to rebut the presumption of soundness.

The Board finds that the record shows by clear and unmistakable evidence that the Veteran's abductor spasmodic dysphonia preexisted service, as will be discussed below.

The Veteran has contended in some instances that his voice problems began while on active duty.  In this regard, the Board is required to make a determination as to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In a July 1975 treatment record, the Veteran indicated that his speech impediment had been present for four and a half years, and he claimed he had an onset of "hoarseness" between the time of his enlistment in active duty four and a half years earlier and the present.  In September 1981 he reported that his chronic speech disorder began after entering the Air Force.  However, he indicated in an August 1975 report that the onset of his voice problems was in October 1970, when he was unemployed and awaiting air force enlistment.  Prior to the voice change, the Veteran reported that he had no loss of voice or breathiness, but that his voice was high pitched.  In addition, at his May 2008 VA examination, the Veteran reported a pre-service onset of his voice problems, beginning in his teenage years, when he began having intermittent periods of breathy voice alternating with a strangulated quality to his voice.  In addition, in the February 2010 and July 2011 addendum opinions, the examiners opined that the Veteran abductor spasmodic dysphonia preexisted service.  It appears that these examiners based their opinion, at least in part, on the Veteran's own reports of an onset prior to service.  

The Board finds that the Veteran's statements that his speech problems preexisted service to be the most persuasive, as they are most consistent in the record.  He reported several times in service that his speech problems has preexisted service.  In fact, in August 1975, the Veteran indicated that, even prior to his voice change problems, his voice had been "high pitched."  

Given the above, the Board finds that there is clear and unmistakable evidence that the Veteran's abductor spasmodic dysphonia preexisted service.  The Board will now consider whether there is clear and unmistakable evidence that abductor spasmodic dysphonia was not aggravated while on active duty service.

Service connection is warranted if the preexisting disorder was aggravated by a Veteran's active service. In this regard, a preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Service treatment records do not show any permanent aggravation of the Veteran's voice disorder while on active duty.  He was evaluated extensively while in service in 1975, 1976, and 1977 and was provided with speech therapy, which provided only mild improvement.  In-service psychiatric treatment records show that the speech difficulties worsened temporarily with his anxiety.  Indeed, in a July 1976 mental health service treatment record, the examiner noted that the Veteran's voice quality correlated indirectly with a clinical assessment of the degree of anxiousness he was experiencing.  An October 1976 treatment record also reflects the Veteran's reports that his voice became worse with anxiety.  However, there is no evidence of the Veteran's voice problems worsening permanently due to his anxiety.  The Veteran was treated at the mental health clinic in 1982 and 1983 for anxiety; however, these records do not reflect any worsening of his voice problems.  Service treatment records also show treatment for other medical issues, but there is no indication that the voice problems were aggravated while on active duty.  A February 1982 Report of Medical Examination does not reflect any voice or throat problem.

In addition, the medical opinions of record reflect clear and unmistakable evidence that the Veteran's abductor spasmodic dystrophy was not aggravated while on active duty or by any incident thereof.  

The May 2008 examiner opined that the Veteran had an abductor spasmodic dysphonia that was not related to or aggravated by active service.  The examiner did not believe that the voice disorder was related to any anxiety disorders.  The examiner recommended that the Veteran be evaluated again by a speech pathologist to confirm the diagnosis and the current state of his vocal function.  A November 2008 handwritten addendum to the opinion reflected that the Veteran was seen by speech pathology in October 2008, and verified that the voice symptoms were due to abductor spasmodic dysphonia, with the possibility of secondary effects of multiple intubations for surgical procedures he had undergone. 

An addendum was requested in order to provide an opinion as to whether the Veteran's spasmodic dysphonia was a congenital or developmental defect.  In February 2010, the examiner opined that, at that time, it was not felt to be a congenital or developmental defect.  In addition, the examiner was asked to provide an opinion as to whether the Veteran's abductor spasmodic dysphonia had its onset in service or began during service.  The examiner opined that it was not at least as likely as not that the condition had its onset in military service, and that it was not clear that the condition was aggravated by service, either.  The examiner noted that, in general, the condition did not seem to be aggravated by conditions such as serving in the military and that the exact etiology was somewhat poorly understood, and it would be difficult to elucidate the exact cause and etiology behind the Veteran's findings.  

An addendum was provided in July 2011.  The examiner noted that the Veteran's disorder preexisted service.  He indicated that the condition had no known cause, and once present, there were no known aggravating factors.  The examiner noted that there were various risk factors for the Veteran's voice disorder, but no aggravating factors.  The risk factors included childhood viral disease (mumps, measles, etc.) and antecedent upper respiratory infections.  The examiner noted that none of these were consistent enough to be considered a cause of the disease.  The examiner noted that he reviewed the Veteran's claims file. 

These opinions, when taken together, considered the Veteran's history and provided opinions supported by clinical rationale.  As such, they are considered competent evidence in evaluating whether the Veteran's speech disability was aggravated by service.  The examiners explained that there were no factors that were known to aggravate his disability.  

The Board finds that these opinions, especially when taken with the service treatment records, which do not reflect any  permanent aggravation of the disorder, provide clear and unmistakable evidence that the Veteran's abductor spasmodic dysphonia was not aggravated by active duty.  

Again, the evidence of record clearly and unmistakably shows that the preexisting abductor spasmodic dysphonia was not permanently aggravated by active service.

As the Board has found clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service, he is not entitled to service connection for abductor spasmodic dysphonia.

As the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for abductor spasmodic dysphonia, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for abductor spasmodic dysphonia is denied.


REMAND

The Board remanded the claim of entitlement to service connection for diabetes to determine whether the Veteran had service in Vietnam, which would enable an allowance on a presumptive basis.  See  38 C.F.R. § 3.309(e) (2011).  It appears that the Veteran's service personnel records are not available; however, he clarified that he did not have service in Vietnam, but rather was exposed to herbicide agents while serving on Okinawa after the Vietnam War ended.  While the service personnel records are not available, his DD214 reflects approximately three years and eleven months of foreign service, and his service treatment records reflect that he was stationed on Okinawa at least from August 1976 to May 1979.

The Veteran's representative noted in his July 2012 Post-Remand Brief that a June 15, 2012, article in the Japan Times reflected the possibility that hundreds of barrels of defoliating chemicals were dumped at Futenma Air Base on Okinawa Island sometime following the wars.  

The Court has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam or along the Demilitarized Zone of Korea.  Specifically, the M21-1MR provides that a request to Compensation and Pension Service should be made for a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used. If such request yields a negative result, then a request to U.S. Army and Joint Services Records Research Center (JSRRC) should be made to attempt to verify the claimed exposure by taking into account the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by the Veteran's service records.  See M21-1MR, Part IV, Subpart ii, 2.C.10.

To date, development regarding the appellant's reported service in Okinawa has not been performed.  Accordingly, this case must be remanded for this purpose.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the appellant for the approximate dates, location, and nature of the alleged exposure to herbicides while serving in Okinawa, Japan.

2.  The AOJ should furnish the appellant's description of exposure to C&P service via e-mail as instructed in the Manual and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.

3.  If C&P Service review does not confirm that herbicides were used as alleged, the AOJ should submit a request to The United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

4.  After completion of the above, the AOJ should readjudicate the appellant's claims, including his claim for service connection for depression.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


